DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the drawings filed on 10/11/2021. Accordingly, the objections to the drawings have been withdrawn and the applicant’s amendment to the drawing has been entered.
Claim Rejections - 35 USC § 112
	Claims 2-7 and 9-14 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 10/11/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn
Claim Objections
Claims 1, 13, and 15 are objected to because of the following informalities:
Claims 1 and 15, lines 12-13, “inside handle lever” should be “the inside handle lever”.
Claim 13, line 3, “the door” should be “the vehicle door”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190136586 to Han.
Regarding claim 1, Han discloses:
A door latch apparatus (fig 1) comprising: 
an inside handle lever (150) to which operation force of an inside handle (not shown, see paragraph 0030) is transmitted via an inner knob cable (C1); 
a lock lever (170) designed to convert a door (not shown, see paragraph 0020) into a locked state (rotation of 170 in the counterclockwise direction, see paragraph 0042) or an unlocked state (rotation of 170 in the clockwise direction) by operation of a safety knob (portion of 170 that contacts 191); 
and a one-motion lever (160) capable of rotating together with the inside handle lever when the inside handle lever is rotated (see fig 2), wherein a pivot shaft (shaft that goes through 170 and 160 where R5 goes through as seen in fig 1) of the lock lever is shared with the one-motion lever and a motion spring (180) is coupled between the lock lever and the one-motion lever so that when the one-motion lever is rotated, the lock lever is also rotated together with the one-motion lever when any external force that elastically deforms the motion spring is not exerted thereto (see paragraph 0044), and wherein the inside handle lever is not in direct contact with the lock lever when inside handle lever is rotated (see fig 2).
Regarding claim 4, Han discloses:

Regarding claim 5, Han discloses:
The door latch apparatus according to claim 4, wherein the inside handle lever is formed with a push end (151) protruding toward the one-motion lever so that the push end can push and force the one-motion lever to rotate when the inside handle lever is rotated (see fig 2).
Regarding claim 6, Han discloses:
The door latch apparatus according to claim 5, wherein the push end of the inside handle lever is configured to be spaced apart from a push face (portion of 160 that is inclined which 151 pushes against, see fig 2) corresponding to one end of the one-motion lever when the door is locked (151 and 160 have a gap between them in the locked position as seen in fig 2, and during unlocking they come into contact, see paragraph 0040), and wherein the push end is configured to first HYU-0236USol-HAPage 2 of 7depress the push face when the inside handle lever is rotated and then move along a lower surface of the one-motion lever (151 depresses 160 and then rotates counterclockwise which moves it along the inclined surface of 160, which corresponds to the lower surface of 160, see fig 2).
Claim 8 is rejected as applied to claim 1 above, with Han further teaching a vehicle comprising a vehicle door (not shown, see paragraph 0003).
Claim 11 is rejected as applied to claim 4 above.
Claim 12 is rejected as applied to claim 5 above.
Claim 13 is rejected as applied to claim 6 above.
Regarding claim 14, Han discloses:

Claim 15 is rejected as applied to claims 1 and 14 above.
Claim 16 is rejected as applied to claim 4 above.
Claim 17 is rejected as applied to claim 5 above.
Claim 18 is rejected as applied to claim 6 above.
Response to Arguments
Upon further search and consideration, a new ground(s) of rejection is made in view of Han (US20190136586). Therefore, some previously identified allowable subject matter is rejected as follows in this second non-final rejection. Applicant’s arguments with respect to claim(s) 1, 4-6, 8, and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675